t c memo united_states tax_court jack r prewitt and shelley prewitt petitioners v commissioner of internal revenue respondent docket no filed date jack r prewitt and shelley prewitt pro sese howard p levine for respondent memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in and additions to federal_income_tax for petitioners' through taxable years as follows additions to tax sec sec sec sec year deficiency b b b dollar_figure dollar_figure --- --- --- big_number dollar_figure --- --- --- big_number --- dollar_figure dollar_figure big_number --- dollar_figure dollar_figure percent of the interest due on the deficiency the through deficiencies are attributable solely to respondent's determination that no investment tax or business energy credits are allowable for the year and hence none are available to carry back to through the issues remaining for our consideration are whether petitioners are entitled to deduct various expenses paid_by checks drawn on the account of petitioner's s_corporation whether dollar_figure of income received by petitioner in was repaid to a related corporation during and if any amount was repaid whether it results in a deduction for petitioners whether petitioners are liable for additions to tax for fraud under sec_6653 and whether the periods for assessment of income taxes had expired before the notice_of_deficiency was issued findings of fact2 petitioners resided in st petersburg florida at the time their petition was filed petitioners filed joint federal_income_tax returns and amended returns on the following dates year original filed date date date date amended filed date date date date section references are to the internal_revenue_code in effect for the taxable years under consideration rule references are to this court's rules_of_practice and procedure the parties' stipulation of facts and the attached exhibits are incorporated by this reference jack r prewitt maintained his residence in st petersburg florida but at the time the petition was filed he was incarcerated in the federal prison camp located on tyndall air force base which is situated in the state of florida the amended returns for through claimed refunds of tax attributable to the carryback of investment tax and business energy credits from the taxable_year the amended_return sought a refund of tax based on claims to deductions for management fees and investment tax and business energy credits in the amount of dollar_figure each petitioners also amended their return on date to remove investment tax and business energy credits that had originally been carried back from the taxable_year jack r prewitt petitioner took courses at purdue university's school of estate_planning and is knowledgeable in tax matters around petitioner purchased for dollar_figure an insurance agency named u s estate services inc estate from his partner norbert roy roy roy was petitioner's tutor in an estate_planning business in which life_insurance was used to fund the payment of estate_tax petitioner focused his business activity in the area of estate_planning for farm owners he advertised in magazines oriented to farming obtained leads and then proceeded to sell insurance designed to pay the estate_tax on farms illiquid assets his business expanded to the point where eight or nine planners salespeople were involved in the business eventually petitioner's business became the number one such life_insurance agency operating under a large insurance underwriter because the premium on the amount of insurance needed to fund the estate_tax liability for a farm was beyond the means of many farmers petitioner's selling strategy included conversion of whole life policies into universal life or annuity devices farmers with whole life policies were persuaded to surrender the policy and withdraw the cash_surrender_value or some portion thereof to purchase other forms of insurance in larger amounts it was the conversion from one type of insurance to another or to an annuity that generated revenue for petitioner in roy sought to become reaffiliated with petitioner petitioner and roy became loosely affiliated in that they each operated separate insurance agencies and shared some common overhead and administrative expenses during date roy introduced petitioner to dean cooper cooper who along with roy had a plan to acquire a small insurance_company with big_number policyholders named united savings life united of hinsdale illinois on date mid-continent acquisitions corp was organized for the purpose of acquiring insurance_companies and mid-continent marketing corp was organized for the purpose of marketing insurance petitioner was a director and officer of both corporations in order to acquire united new customers were solicited and persuaded to surrender their life_insurance policies and invest the cash_surrender_value in securities shares of stock or debt instruments denoted money multiplier notes issued by the corporations formed by roy cooper and petitioner the money received by the mid-continent corporations from sale of the securities was supposed to be used to purchase united but instead it was paid out to employees and officers as salary and bonuses the corporations did not fund the purchase of united or reinvest the securities proceeds in assets or income-producing entities mid-continent acquisitions attempted to sell dollar_figure of money multiplier notes and mid-continent marketing attempted to sell dollar_figure of money multiplier notes farmers were told that they would receive a guaranteed income of percent from their mid-continent securities investment essentially the farmers had invested their life_insurance cash surrender values in what had evolved into a ponzi scheme of approximately dollar_figure million of the mid-continent corporations' securities sold during and approximately dollar_figure during over dollar_figure million went to petitioner roy and cooper as salaries and bonuses after the mid-continent corporations were organized petitioner continued to operate estate an s_corporation petitioners included dollar_figure of income from the mid- continent corporations on their income_tax return that income was reflected in the category other income as reimbursement of pre-incorporation expenses petitioner did not incur preincorporation expenses in connection with the organization of the mid-continent corporations no documentation concerning said preincorporation expenses was provided to the corporation income_tax_return_preparer j richard home home a certified_public_accountant home required petitioner roy and cooper to sign documents indicating that they each received a total of dollar_figure in reimbursed preincorporation expenses from the mid-continent corporations petitioner in the same document acknowledged a dollar_figure account payable of mid- continent acquisition corp to petitioner home prepared the federal_income_tax returns for the mid-continent corporations and petitioners the preincorporation expenses reported by petitioners and the others were set up on the mid- continent corporations' books as an intangible asset which was to be amortized over months home did the bookkeeping for estate and when petitioner made a payment with business funds that could not be identified as having a business_purpose no deduction for such amount was claimed on the s corporation's return for and dollar_figure and dollar_figure respectively fell into the nondeductible category and home reflected the amounts as loans to shareholders on financial records and tax returns for estate the total amount of loans outstanding as of the end of estate's year was dollar_figure during august and date petitioner received a dollar_figure salary check from each of the two mid-continent corporations withholding_tax had been taken from the salary checks and the payments were recorded in the corporate payroll journals during date following a meeting between petitioner and roy the bookkeeper was told to change the salary entries to management fees and to refund the withholding to petitioner for petitioner received dollar_figure from the mid-continent corporations which was not reported on petitioners' income_tax return petitioner during received dollar_figure in management fees from the mid-continent corporations which he failed to report on petitioners' income_tax return petitioner did not advise home of the management fees received from the mid-continent corporations a criminal investigation of cooper was begun in illinois involving activity similar to that of the mid-continent corporations and he resigned from the corporations thereafter around date the state of indiana where petitioner and the corporations did business issued a cease and desist order based on alleged securities violations against the corporations prohibiting them from selling shares of stock after the court order the mid-continent corporations were for all practical purposes no longer operating petitioner personally continued the business activity of the mid-continent corporations after the cease and desist order obligations of the mid-continent corporations were paid with checks drawn on his s corporation's estate checking account as follows helicopter expense reimbursement to ballinger payments to the mid-continent corporations' customers --- dollar_figure dollar_figure dollar_figure dollar_figure --- legal and accounting --- dollar_figure these payments were made in order to continue petitioner's insurance sales business activity during and after the ruin of the mid-continent corporations after the situation of the mid-continent corporations began to deteriorate roy and petitioner considered purchasing an insurance agency to generate business and to ameliorate their problems home was requested to evaluate the riley insurance agency riley and he supplied a report dated date to roy and petitioner after some negotiations through legal counsel an agreement was reached and roy paid dollar_figure as earnest money or a downpayment sometime during the period september through date on date roy executed a written contract with gwen riley to pay dollar_figure for riley the dollar_figure price had been formulated and agreed upon during the dollar_figure balance of the contract_price was remitted by roy to gwen riley during date roy and petitioner had agreed in to each end up owning one-half of riley and that agreement was committed to writing during date petitioner paid roy dollar_figure for one- half of riley by checks during the spring of petitioner claims a dollar_figure offset against his income for repayment of preincorporation expenses reimbursement received in petitioner and roy agreed to pay dollar_figure per month to the mid-continent corporations from the revenues of riley the agreements were reduced to writings that recited that the mid- continent corporations were to be repaid a total of dollar_figure which roy and petitioner had received as reimbursements of preincorporation expenses during a date meeting home was advised by petitioner that petitioner and roy had purchased riley and they had given their interests in riley to the mid-continent corporations to repay a portion of the reimbursement of preincorporation expenses that had been paid to petitioner and roy in earlier years petitioner and roy were not on good terms and had an acrimonious relationship in a date letter investors of the mid-continent corporations were advised that riley had been purchased roy advised policyholders of his company american planning associates inc that his company had purchased riley petitioner who was president of international financial consultants inc international by a date letter to his policyholders advised that international had purchased riley riley had about big_number active and inactive client files and the clients' identities were essential to its business the clients of riley an indiana insurance agency were split between roy a through k and petitioner l through z petitioner advised home that he purchased the interest in riley during date and sold it to the mid-continent corporations during date petitioner on his income_tax return reported that he purchased riley during date for dollar_figure and that he sold it during date for dollar_figure home reviewed this transaction before reporting it on petitioners' return and reached the conclusion that the sale to the mid- continent corporations occurred during home believed that the downpayment was low but that it was an installment_sale that occurred during in subsequent research home discovered a revenue_ruling rev_rul c b that permitted for tax purposes installment_sales of intangibles home prepared petitioners' income_tax return and relied on representations of petitioner in preparing the return petitioner for advised home that he had made repayments of amounts received from the mid-continent corporations and home claimed dollar_figure as repayment of the reimbursement of preincorporation expenses the dollar_figure was one-half of the claimed value of riley that roy and petitioner placed in the mid- continent corporations petitioner also advised home that he had incurred expenses during on behalf of the mid-continent corporations that could be considered repayment of amounts received from the corporations home however did not include them on the return because petitioner did not provide the details or specifics for the expenditures the state of indiana did not pursue the securities charges on which the cease and desist order had been based however the federal government ultimately prosecuted convicted and sentenced to prison petitioner cooper and roy petitioner was indicted on date on numerous counts including one count of conspiracy to commit fraud and numerous counts of mail fraud and for filing a false income_tax return in violation of sec_7206 the indictment among other charges alleged that petitioner on or about date filed a materially false income_tax return by failing to report a substantial amount of income in addition to that stated on the income_tax return at the hearing under rule of the federal rules of criminal procedure petitioner admitted that he received and willfully failed to report a dollar_figure management fee on date petitioner pled guilty to filing a materially false income_tax return under sec_7206 and he was sentenced to concurrent 3-year terms of imprisonment along with the condition that he make restitution to the crime victims opinion this case is factually convoluted because of the maze of entities principals and transactions involved the primary factual pattern involves petitioner's odyssey from being a successful insurance salesman to his involvement in a ponzi scheme and ultimately to his incarceration initially petitioner successfully sold insurance to farmers until he became reinvolved with his insurance_business mentor roy roy in turn introduced dean cooper to petitioner with the introduction of roy and cooper petitioner's business activity became complicated in addition to an s_corporation through which petitioner operated his life_insurance agency roy's insurance agency became affiliated with petitioner through and in combination with the mid-continent corporations those corporations were intended to generate capital for the purchase of an insurance_company but evolved into shells for a ponzi scheme petitioners have agreed that they failed to report dollar_figure of income for petitioners however contend that they are entitled to deduct expenses of the mid-continent corporations that were paid during and after the corporations ceased operation to the extent those amounts were paid payment was made with checks from petitioner's s_corporation and petitioners seek to deduct the amounts on their individual income_tax return finally petitioners contend that they are entitled to a dollar_figure deduction for their tax_year in connection with the purchase and disposal of riley this amount has been characterized as a refund or repayment to the mid-continent corporations of the preincorporation payments petitioner had received during we address each of these matters separately payments of the mid-continent corporations' expenses-- petitioner admits that he failed to report dollar_figure dollar_figure plus dollar_figure of income from the mid-continent corporations for but contends that he paid corporate expenses which more than offset the dollar_figure of unreported income no deduction for such expenses was reported or claimed on his return first it must be noted that the payments proven by petitioners total about dollar_figure in that regard about dollar_figure of the payments were made by checks dated in and about dollar_figure of the payments were made by checks dated in petitioners' individual return was filed on a calendar_year basis and accordingly the payments dollar_figure would not be deductible for the taxable_year ordinarily for a payment to be deductible under sec_162 it must be made by the taxpayer as an ordinary_and_necessary_expense of the taxpayer's own business 802_f2d_365 9th cir affg in part and revg in part tcmemo_1984_264 91_tc_713 affd 905_f2d_241 8th cir 48_tc_679 the initial obligation for the dollar_figure of payments in reimbursement of salesmen's expenses of dollar_figure and helicopter expense of dollar_figure was that of the mid-continent corporations the payments however were made by checks drawn on the checking account of petitioner's s_corporation at a time when the mid- continent corporations had ceased operations and were under a court order not to operate in order to continue the sale of insurance and his flow of income petitioner had to see to the payment of the outstanding obligations of the mid-continent corporations to salespeople and suppliers of goods and services although he was no longer involved in the ponzi type activity petitioner continued to exploit the customer lists from riley and in general to sell term_insurance to farmers there is no suggestion that petitioner had other choices or means of continuing income-producing activity generally expenditures by a substantial_shareholder for the benefit of his corporation are deemed capital and are not deductible due to a lack of connection with the shareholder taxpayer's own trade_or_business 308_us_488 however where a taxpayer makes expenditures to protect or promote his own business the expenditure may be deductible even though the transaction giving rise to the expenditures originated with another person and would have been deductible by that person if payment had been made by him lohrke v commissioner supra pincite and cases cited therein in this case the expenditures were made to protect and promote petitioner's insurance_business here the income- producing asset consisted of the names of clients and potential clients following the cease and desist order the clients could no longer be sold securities of the mid-continent corporations and petitioner pursued the sale of insurance because riley's assets had been intermingled within the mid-continent corporations' assets the mid-continent corporations' obligations were associated with riley's client list and its use payment of the corporations' obligations was necessary to protect petitioners' own insurance_business accordingly the expenditures pass the lohrke test the question remains however whether petitioner is entitled to the deduction even though payment was made with checks drawn on the account of his s_corporation a review of the s corporation's returns for the fiscal years ended date and does not reflect that expenses in similar categories were claimed in amounts approaching those claimed by petitioners regarding the mid-continent corporations for example no amount was claimed for the helicopter for the fiscal_year and dollar_figure was claimed for the fiscal_year whereas the amount_paid for the helicopter during and claimed by petitioners is dollar_figure in addition it was the practice of home the accountant to classify expenditures of petitioner which were not estate's business_expenses as loans to shareholders in that connection for and dollar_figure and dollar_figure fell into the nondeductible category and home reflected the amounts as shareholder loans on financial records and tax returns for estate the total loans outstanding as of the end of estate's year were dollar_figure under these circumstances we find that petitioner has shown that the amounts being claimed have not been deducted in connection with petitioner's s_corporation and that the expenditures although made by the s_corporation were made on petitioner's behalf because petitioners report income and expenses on a calendar_year basis they are entitled to deduct only those payments made during the year--dollar_figure the dollar_figure riley transaction--petitioner during had received dollar_figure from the mid-continent corporations for alleged reimbursement of preincorporation expenses petitioner did not actually incur preincorporation expenses but reported the dollar_figure as income on petitioners' joint federal_income_tax return for petitioners claimed a dollar_figure repayment to the mid-continent corporations of the preincorporation expenses the amount is reflected on schedule d by an entry that reported a sale of petitioner's interest in riley during date for dollar_figure and a purchase of the interest during date for dollar_figure a short-term_capital_gain of dollar_figure is reported for the transaction in another part of petitioners' return the dollar_figure is reflected as a repayment of reimbursed preincorporation expenses and used to reduce other income petitioner explains the schedule d reporting of this transaction was intended to reflect a contribution of riley to the mid-continent corporations the riley scenario is convoluted initially the dollar_figure was taken from the mid- continent corporations as reimbursement for preincorporation expenses when none was actually incurred we surmise that this approach was used to provide some tax_benefit the contribution of riley by petitioner and roy which was characterized as a refund of the reimbursement is without substance petitioner and roy each divided the big_number or so customers of riley and proceeded to earn income from selling insurance to riley customers the only asset of riley with any value was its customer list accordingly the contribution of the remaining shell after removal of the customer list was a mere gesture without substance petitioner's and roy's promise to pay some or all of the proceeds from the receipts due to use of the customer lists is but a promise and does not constitute an event for which a deduction is allowable the mid-continent corporations were controlled by petitioner and roy moreover petitioner has not shown that payments were made to the mid-continent corporations that would entitle petitioners to a deduction for repayment of reimbursed preincorporation expenses for their taxable_year accordingly petitioners are not entitled to any part of the dollar_figure claimed and disallowed by respondent in addition because we have found that no value was in fact transferred to the mid-continent corporations in the form of riley petitioners are not required to report the short-term_capital_gain attributable to that transaction additions to tax for fraud--respondent determined that underpayments on petitioners' returns for and were due to fraud within the meaning of sec_6653 fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing 94_tc_316 citing 252_f2d_56 9th cir respondent has the burden of proving by clear_and_convincing evidence that an underpayment exists for each of the years at issue and that some portion of the underpayment is due to fraud sec_7454 rule b to meet this burden respondent must show that petitioners intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 398_f2d_1002 3d cir 394_f2d_366 5th cir affg tcmemo_1966_81 80_tc_1111 respondent need not prove the precise amount of the underpayment resulting from fraud--only that some part of the underpayment_of_tax for each year at issue is attributable to fraud 466_f2d_11 5th cir 465_f2d_299 7th cir affg tcmemo_1970_274 petitioners concede that there was unreported income for each year at issue we accordingly must decide whether any part of the underpayments was due to fraud 81_tc_640 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir 69_tc_391 fraud is not to be imputed or presumed but rather must be established by some independent evidence of fraudulent intent 55_tc_85 53_tc_96 fraud may not be found under circumstances which at the most create only suspicion 184_f2d_86 10th cir 92_tc_661 however fraud may be proved by circumstantial evidence and reasonably inferred from the facts because direct proof of the taxpayer's intent is rarely available 317_us_492 rowlee v commissioner supra 79_tc_995 affd 748_f2d_331 6th cir a taxpayer's entire course of conduct may establish the requisite fraudulent intent 56_tc_213 otsuki v commissioner supra pincite the intent to conceal or mislead may be inferred from a pattern of conduct see spies v united_states supra pincite courts have relied on several indicia of fraud when considering the sec_6653 addition_to_tax although no single factor may conclusively establish fraud the existence of several indicia may be persuasive circumstantial evidence of such 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 beaver v commissioner supra pincite circumstantial evidence that may give rise to a finding of fraudulent intent includes understating income keeping inadequate or no records failing to file tax returns maintaining implausible or inconsistent explanations of behavior concealing assets failing to cooperate with tax authorities filing false forms w-4 failing to make estimated_tax payments dealing in cash engaging in illegal activity and attempting to conceal an illegal activity 796_f2d_303 9th cir affg tcmemo_1984_601 see 899_f2d_164 2d cir these badges_of_fraud are nonexclusive miller v commissioner supra pincite both the taxpayer's background and the context of the events in question may be considered as circumstantial evidence of fraud 290_us_389 spies v united_states supra pincite plunkett v commissioner supra pincite respondent argues that petitioners knowingly failed to report dollar_figure dollar_figure plus dollar_figure for and that petitioner pled guilty to violating sec_7206 with respect to the dollar_figure item although petitioner pled guilty to violation of sec_7206 he is not estopped to deny that his tax_return was fraudulent within the meaning of sec_6653 84_tc_636 petitioner however is estopped to deny that he filed a materially false return under sec_7206 id petitioners do not deny that the dollar_figure was omitted however they assert that they failed to claim more than dollar_figure of deductions on their return the dollar_figure omission is probative evidence petitioners' contention that they were entitled to unclaimed and offsetting deductions for does not lessen the impact of petitioners' intentional failure to report income we have found that the amount allowable for totals dollar_figure several other indicia of fraud are extant here there was some concealment and deception petitioner's records were to some extent inadequate or intentionally misstated petitioner was not an innocent bystander in the events that ultimately caused his incarceration he was involved in fraudulent activity concerning the mid-continent corporations and he failed to report dollar_figure of so-called reimbursed preincorporation expenses which he knew was includable in income from his reporting of the dollar_figure amount we have also considered petitioner's background and level of sophistication in taxation respondent has clearly and convincingly proven that petitioners' joint federal_income_tax return was fraudulent within the meaning of sec_6653 in this regard the entire underpayment is due to fraud respondent also determined an addition for fraud for each of the years through however no evidence was offered at trial or arguments made on brief in support of that determination accordingly we hold that respondent has not shown that petitioners' and returns were fraudulent period for assessment--respondent's notice_of_deficiency for the taxable years through was mailed date petitioners have placed in issue whether the period for assessment has expired with respect to the years before the court the last of the returns for the years in question was filed on date accordingly the normal 3-year period for assessment would have expired prior to respondent's issuance of the date notice_of_deficiency sec_6501 with respect to the taxable_year respondent has proven that the return was fraudulent within the meaning of sec_6653 and accordingly sec_6501 would apply that section provides that tax may be assessed at any time in the case of a fraudulent return filed with intent to evade tax accordingly the period for assessment had not expired with respect to the taxable_year at the time respondent issued the notice_of_deficiency to petitioners with respect to through we have found that the addition_to_tax for fraud is not applicable the through taxable years are in issue solely due to the carryback of credits from the taxable_year petitioners have conceded that they are not entitled to the disallowed credits and but for the expiration of the assessment_period respondent's determination would be sustained sec_6501 however provides that deficiencies attributable to a credit_carryback may be assessed at any time before the expiration of the period for assessing a deficiency for the taxable_year from which the credit emanates accordingly we find that the period for assessment had not expired for the through taxable years at the time respondent issued the notice_of_deficiency to petitioners to reflect the foregoing decision will be entered under rule
